              Case 2:20-cr-00214-JAM Document 26 Filed 08/16/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-214-JAM
12                                Plaintiff,            AMENDED STIPULATION REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                         v.                           TRIAL ACT; FINDINGS AND ORDER
14   JOSHUA PAUL DOYLE,                                 DATE: August 17, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17          This case was set for a status conference on August 17, 2021. By this stipulation, the parties
18 request that the Court continue the status conference to November 16, 2021, and to exclude time under

19 Local Code T4 as well under the Court’s General Orders, for the reasons set forth below.

20          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
21 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

22 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

23 address public health concerns related to COVID-19.

24        Although the General Orders address the district-wide health concern, the Supreme Court has
25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00214-JAM Document 26 Filed 08/16/21 Page 2 of 4


 1 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 6 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 7 the ends of justice served by taking such action outweigh the best interest of the public and the

 8 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 9 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

10 ends of justice served by the granting of such continuance outweigh the best interests of the public and

11 the defendant in a speedy trial.” Id.

12          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

24 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

25 pretrial continuance must be “specifically limited in time”).

26

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00214-JAM Document 26 Filed 08/16/21 Page 3 of 4


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through his counsel of record, hereby stipulate as follows:

 4          1.      By this stipulation, the defendant now moves to continue the status conference to

 5 November 16, 2021 , and to exclude time between August 17, 2021, and November 16, 2021, under

 6 Local Code T4, in addition to the exclusion of time appropriate in light of public health concerns cited

 7 by the Court’s General Orders.

 8          2.      The parties agree and stipulate, and request that the Court find the following:

 9                  a)     The government has produced discovery in this matter including 30 pages of

10          investigative reports and photographs. Counsel for the defendant will need additional time to

11          review the discovery. Defense counsel will also need time to review the current charges, to

12          investigate and conduct research related to the current charges, and to discuss potential

13          resolutions with his client, to prepare pretrial motions, and to otherwise prepare for trial.

14                  b)     Counsel for the defendant believes that failure to grant the above-requested

15          continuance would deny him the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                  c)     The government does not object to the continuance.

18                  d)     Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                  e)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period between August 17, 2021, and

23          November 16, 2021, inclusive, is deemed excludable pursuant to the Court’s General Orders, and

24          pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

25          continuance granted by the Court at defendant’s request on the basis of the Court’s finding that

26          the ends of justice served by taking such action outweigh the best interest of the public and the

27          defendant in a speedy trial.

28          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:20-cr-00214-JAM Document 26 Filed 08/16/21 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4   Dated: August 13, 2021                        PHILLIP A. TALBERT
                                                   Acting United States Attorney
 5
                                                   /s/ JAMES R. CONOLLY
 6                                                 JAMES R. CONOLLY
                                                   Assistant United States Attorney
 7

 8
     Dated: August 13, 2021                        /s/ CHRIS COSCA
 9
                                                   CHRIS COSCA
10                                                 Counsel for Defendant
                                                   JOSHUA PAUL DOYLE
11

12

13
                                          FINDINGS AND ORDER
14
            IT IS SO FOUND AND ORDERED this 13th day of August, 2021.
15

16                                                 /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
17
                                                   UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
      PERIODS UNDER SPEEDY TRIAL ACT
